Citation Nr: 1518852	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-25 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to February 1963.  He died in May 2012.  The Appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This claim requires further development before being decided on appeal, so the Board is REMANDING it to the Agency of Original Jurisdiction (AOJ).


REMAND

The Appellant-widow contends the Veteran's death is attributable to disability owing to his military service.  As already alluded to, he died in May 2012.  The death certificate lists the immediate cause of death as cardiac arrhythmia, with contributory conditions listed as coronary artery disease, cardiomyopathy, hypertension, hyperlipidemia, and organic brain syndrome.  At the time of death, his service-connected disability was an acquired psychiatric condition, including schizoid personality disorder and depressive disorder, rated as totally (i.e., 100 percent) disabling.

In a May 2014 Informal Hearing Presentation, the Appellant's representative argued that the RO had failed to consider any possible relationship between the Veteran's service-connected disability and the organic brain syndrome that contributed to his death.  The representative cited an Internet article by the National Institutes of Health noting that psychoses and depression may mimic organic brain syndrome.  The representative therefore asked that the Board remand the claim for a medical nexus opinion concerning whether there was indeed a correlation between the Veteran's service-connected disability and the organic brain syndrome listed as a contributory condition on his death certificate.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a dependency and indemnity compensation (DIC) claim, so including for cause of death, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim.  See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).  The Board resultantly is obtaining this requested medical nexus opinion before deciding the appeal of this claim.

Also, in her August 2013 Substantive Appeal (on VA Form 9), the Appellant did not indicate whether she wanted a hearing before the Board.  In October 2013, a letter consequently was sent to her asking whether she wanted a hearing.  It is clear from the record on appeal, however, whether she ever responded to that letter.  So it needs to be clarified whether she wants a hearing before the Board concerning her cause-of-death claim and, if she does, one must be scheduled before deciding her appeal of this claim.  38 C.F.R. § 20.700(a) (2014).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Contact the Appellant and ask her to clarify whether she wants a hearing before the Board and, if she does, the type (Travel Board, videoconference or Central Office).  If she wants a hearing, then schedule it and provide her the required notice of its date, time and location.

2.  Forward the claims file to an appropriate VA compensation examiner for a medical nexus opinion concerning the cause of the Veteran's death, in particular, whether his service-connected disability either caused or contributed substantially or materially to his death.  To facilitate making this important determination, the VA examiner is requested to review all pertinent records in the claims file, including the service treatment records (STRs), post-service medical treatment records, the Appellant's assertions, and a copy of this remand.

The examiner should specifically render an opinion in response to the following questions:

(a)  What was/were the primary/immediate cause(s) of the Veteran's death?

(b)  What were the contributing conditions to his death?

*The death certificate lists the immediate cause of death as cardiac arrhythmia, with contributory conditions listed as coronary artery disease, cardiomyopathy, hypertension, hyperlipidemia, and organic brain syndrome.  

Does the examiner agree with this determination?

(c)  What is the likelihood (very likely, as likely as not, or unlikely) the organic brain syndrome listed on the death certificate as a contributory cause of death or the other conditions listed as either the cause of death or a contributing factor bore any relationship or correlation with the Veteran's military service, but especially his service-connected acquired psychiatric condition, including his schizoid personality disorder and depressive disorder, which was rated as totally (i.e., 100 percent) disabling?

In making this assessment, the examiner must address the Appellant-widow's contentions that symptoms of the Veteran's organic brain syndrome could have presented as a mental illness.  So, to this end, the examiner must discuss the Internet article the representative cited by the National Institutes of Health (NIH) positing that psychoses and depression may mimic organic brain syndrome.

It therefore is most essential the examiner provide explanatory rationale for the opinion, whether favorable or unfavorable to the claim, with a discussion of the relevant facts and medical principles involved in forming the basis of the opinion.

3.  Then readjudicate this cause-of-death claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Appellant-widow and her representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

